UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6353



RICHARD A. SCHMIDT,

                                             Petitioner - Appellant,

          versus

WILLIAM SMITH; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Edward S. Northrop, Senior District Judge.
(CA-94-536-N)


Submitted:   September 12, 1995           Decided:   January 16, 1996


Before WILKINSON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Richard A. Schmidt, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Kathryn Grill Graeff, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2254 (1988) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Schmidt v. Smith,
No. CA-94-536-N (D. Md. Feb. 15, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2